Title: To George Washington from William Heath, 25 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point Jany 25th 1781
                        
                        Permit me to congratulate Your Excellency on the success of the American Arms, in the enterprise against the
                            Enemy at Morrissania, which is this moment announced to me, by the enclosed letter from Major General Parsons. The
                            particulars are not yet come to hand, when they do I shall have the honor to forward them without delay.
                        On account of the depth of the snow & fatigued state of the Troops, represented in General Parsons’
                            letter of the 24th I shall write immediately to have them halt at Crom Pond, untill I can see General Parsons and obtain
                            from him a more particular state of things; wish for a hint from Your Excellency how I shall proceed in case the fatigue
                            of the Troops is so great as to excite a general reluctance to going over to the Jersies. The Detachment that have marched
                            for that Quarter were in high spirits, & in some instances where the details on Companies could not be furnished,
                            the Sergeants turned out as rank & file; but the Detachment swept us so bare that we have not been able since to
                            releive the guards.
                        The noise heard yesterday morning and supposed by some to be the discharge of Cannon & musquetry is
                            generally thought to have been a noise in the air. I have the honor to be with the greatest respect Your Excellencys Most
                            Obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Dear General
                                Haverstraw Janry 23d 1781
                            
                            Your favor of the 19th Instant, I received only Saturday-evening, & agreeable to your directions,
                                early on Sunday evening, fell down the River, with the Detachment, landed & took Post at & near the
                                Church, below Phillips’s where we lay concealed till Day-Light the next morning, during which time no Inhabitant or
                                other person, attempted to pass neither did we hear any Firing below—On our return, when we were nearly opposite Tarry
                                Town, between eight & nine in the morning, heard a very brisk Platoon-firing in a direction (as we judged) for
                                Morrissania. After-wards several times in the Day, heard the Discharge of small-Arms—I am sorry I am under the
                                Necessity of informing you, that Two Soldiers of the Detachment when we paraded to retire to the Boats, were missing
                                & I imagine must have Deserted—they belonged to the Masachusetts Line, were with Mr Edes a considerable time
                                & were supposed as trusty as any in the Detachment—The Corpl of the Crew to which they belonged, informs me
                                that of late they had been very intimate with some women who do not support a good character & who live in a
                                house where the Guard has been kept being the most convenient. I am told those women intend going to New York in the
                                spring—I could wish they might be sent immediately or to some place distant from the Detachment—I have not been able
                                to procure any late Intelligence from below. I am with great respect Dear Sir Your Obent Humbe Servt
                            
                                R. Welles Captn
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear General
                                Horseneck 23d Jany 1781
                            
                            after an Attempt to execute your Orders, which was attended with as much Success as on an Expedition which
                                invold so many complicated Mov’ments could reasonably promise we returnd to Sawpitts though in some Part the Contest
                                was warm & severe we have been able to carry into Execution the principal part of the Plan, we have burnt the
                                Hutts, cutt away the Bridge; took some Prisoners & some Cattle; we have lost one Lt Thompson kild, Cpt.
                                Dorrance wounded & some Privates kild & wounded. the Troops are so exceedingly fatigu’d that I was
                                inducd to take this Rout, as I could in no other Road cover the Troops in any Degree compactly: I propose to move them
                                as soon as the weather will possibly admit, to Bedford, where I wish to halt them two Days to recover a little from
                                their Fatigue, before they march to their Hutts. I hope it will not exceed Saturday before we arrive at our
                                Quarters—as tis not possible to make a particular Report of the Transactions at this Time I must beg your Patience for
                                a few Days. I am Dr Sr with Respect yr Obedt Servt
                            
                                Sam H. Parsons
                            
                        
                        
                     Enclosure
                                                
                            
                                Dr General
                                Bedford 24th Jany 81
                            
                            I recd your Favor of the 22d at Horseneck this Morning at ten o’Clock: & immediately put my Troops
                                in march for this place with orders to reach Crompond to Morrow which is as much as is possible in their fatigu’d
                                Situation: and set out myself with an Intention of being at your Quarters tonight but find the Snow deepning as I
                                come on which renders it impossible without fresh Horses & I have therefore sent an Express & will
                                follow as early as possible to Morrow. in the mean Time I beg you to send orders to halt the Troops at Crompond until
                                I see you: I am with all the field Officers decidedly of opinion that moving our Troops according to your present
                                order (from the Delay heretofore made & present Circumstances of the Troops) will be our infallible Ruine I
                                would therefore beg you to suspend the Execution till I see you & give Orders accordingly: I hope to be with
                                you before to Morrow Noon—we are in good Spirits & the little Success we have had gives good animation to our
                                Troops Yr h. Servt
                            
                                Sam. H. Parsons
                            
                        
                        
                     Enclosure
                                                
                            
                                Esteem’d sir
                                Continental Village Janry 24. 1781
                            


                            Major Campbell Set out Last Saturday To the Lines & is Not Yet Returned, Capt. Brown Came in from
                                thence Abt an hour since he Left The Troops Yesterday About 10 OClock The Lower End of King Street He Informs The
                                Enemy were Surprised at Morriscena & Between 50 & 60 Taken prisoners, They Burnt most of their Hutts
                                & Came off, On their Return were followed by Parties who Kept Up a Brisk fire Untill Afield ps. or Two was
                                discharged & Then Went Off—Ensign Thomson was Killed in Getting Some Cattle from frogs Neck what other Loss is
                                Uncertain, A Number of Cattle was Taken off Morriscena, Capt. Brown Brot A Letter for Your Honor from the Lines Wch
                                Sent pr Express Imediately—I am With Great Regard In behalf John Campbell A. D. Q. M. Your Most obt Servt
                            
                                Theunis Bogert
                            
                        
                        
                    